NOTICE OF ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-14 directed to an invention non-elected without traverse.  
Accordingly, claims 7-14 been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Shawn E. Duckworth (Reg. 62,277) on 05/26/2022.

The application has been amended as follows:

Claim 1 has been amended as follows:
On lines 14-15, “and pair of parallel side support members” has been amended to --- and the pair of parallel side support members ---.
	On line 26, “the other one” has been amended to ---other one---
	
Claim 4 has been amended as follows:
On lines 2-3, “each parallel side support member” has been amended to --- each of the pair of parallel side support members ---.

Claim 5 has been amended as follows:
On line 19, “and pair of parallel side support members” has been amended to --- and the pair of parallel side support members ---.
On line 29, “the other one” has been amended to ---other one---

Claims 7-14 are canceled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 and 5.
“wherein the gymnastics swing shape trainer is configured such that the adjustable rung is at a distance from the one stationary rung of the pair of parallel stationary rungs positioned near the bottom end portions of the pair of parallel side support members that puts the gymnast in a hollow body position” (claims 1 and 5)

The prior art of record Holland (US 5,156,580 A1) teach an apparatus for enabling a person to apply gentle gravity traction to his spine by suspending his body by the arms while supporting some of his weight with his legs. Holland further teach a pair of parallel side support members, a pair of parallel stationary rungs, an adjustable rung and a plurality of apertures. However, the prior art of record fail to teach or render obvious a gymnastic swing shape wherein the gymnastics swing shape trainer is configured such that the adjustable rung is at a distance from the one stationary rung of the pair of parallel stationary rungs positioned near the bottom end portions of the pair of parallel side support members that puts the gymnast in a hollow body position. 

The prior art of record Sorenson (US 4,207,886 A1) teach a ladder adjusting and stabilizing apparatus wherein the ladder adjusting and stabilizing apparatus comprises a pair of parallel side support members, a pair of parallel stationary rungs, an adjustable rung and a plurality of apertures. However, the prior art of record fail to teach or render obvious a gymnastic swing shape wherein the gymnastics swing shape trainer is configured such that the adjustable rung is at a distance from the one stationary rung of the pair of parallel stationary rungs positioned near the bottom end portions of the pair of parallel side support members that puts the gymnast in a hollow body position.

The prior art of record G. C. Berglund (US 860,517) teach an apparatus wherein the apparatus comprises a pair of parallel side support members, an adjustable rung and a plurality of apertures. However, the prior art of record fail to teach or render obvious a pair of parallel stationary rungs and a gymnastic swing shape wherein the gymnastics swing shape trainer is configured such that the adjustable rung is at a distance from the one stationary rung of the pair of parallel stationary rungs positioned near the bottom end portions of the pair of parallel side support members that puts the gymnast in a hollow body position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784